By Judge James H. Chamblin
After consideration of the argument of counsel on December 1,2000, and the subsequent memoranda filed by counsel, it is ordered that the Plaintiffs Motion for Partial Summary Judgment is denied and the Defendant’s oral motion made on December 1, 2000, for an extension of time in which to respond to the Plaintiffs First Request for Admissions is granted.
Summary judgment is a drastic remedy. This case has not proceeded past the pleading stage. There is no prejudice to the Plaintiff to grant an extension to respond to the Defendant. Further, the Defendant has a fair argument that the facts sought to be admitted have been disputed by the Defendant in this case before the Motion for Partial Summary Judgment was filed. Also, the failure to obtain an admission that the Defendant in fact signed the check is fatal because Va. Code §§ 8.01-27 etseq. requires the check to be signed “by the party who is to be charged.”
There is no requirement for the Plaintiff to specifically plead the law that might be applicable to this case. During the course of litigation, either party may raise the issue that the law of a jurisdiction other than Virginia might be applicable to this case and ask the Court to decide the issue.
It is further ordered that the Defendant shall file his grounds of defense and responses to the Plaintiffs First Request for Admissions on or before January 12, 2001.
*601All exceptions to these rulings for the reasons stated at oral argument and in the memoranda are duly noted. Endorsements are dispensed with under Rule 1:13. Let the Clerk forward a certified copy hereof to counsel of record.